Sn the ﬁliaanuri Qtnurt of appeals
(Eastern ﬁtstrtrt

DIVISION THREE
STATE OF MISSOURI, ) No. ED103146
)
Respondent, ) Appeal from the Circuit Court
) of St. Louis County, Missouri
vs. ) 2106R—03757-01
)
DEXTER L. MCIGNNIES, _ ) Honorable David Lee Vincent
)
Appellant. )

Filed: January 12, 2016
OPINION -

Dexter McKinnies’ appeal seeks to re-open this Court’s dismissal of his prior
appeal in this case, a dismissal which became ﬁnal in 2014. Because we lack
jurisdiction, this appeal is dismissed.

Background

In June 2006, McKinnies, then sixteen years old, was charged in juvenile court
with two counts of assault in the ﬁrst degree and two counts of armed criminal action
arising out of a shooting on Duke Drive in St. Louis County on June 14, 2006. On July
20, 2006, the juvenile court dismissed those charges, and relinquished its jurisdiction
over McKinnies to allow him to be prosecuted as an adult under the general criminal laws
of this state.

In October 2006, McKinnies was charged as an adult with two counts of assault in

the first degree and two counts of armed criminal action arising out of the June 14, 2006,

 

shooting referenced above. McKinnies pleaded guilty and the court entered judgment
sentencing McKinnies to ﬁfteen years in prison. The sentence was ordered to run
concurrently with all of McKinnies’ then current Missouri Department of Corrections
sentences, which included sentences of eighteen years and ﬁfteen years on two separate
cases. McKinnies did not directly appeal the judgment in this case.

On April 29, 2014, McKinnies ﬁled a motion to set aside the judgment as void.
On May 12, 2014, the circuit court denied that motion, and on May 19, 2014, McKinnies
ﬁled his notice of appeal to this Court. On July 30, 2014, this Court dismissed the appeal
due to McKinnies’ failure to comply with Eastern District Rule 300 and prior orders of
this Court. This Court’s mandate dismissing the appeal was issued on August 22, 2014.
On August 29, 2014, McKinnies ﬁled a motion in this Court seeking to reinstate his
appeal. That motion was denied on September 4, 2014.

On August 7, 2014, in the midst of McKinnies’ ﬁlings relating to his ﬁrst notice
of appeal, McKinnies ﬁled a second notice of appeal, this time to the Missouri Supreme
Court, seeking review of this Court’s July 30, 2014, order dismissing his ﬁrst appeal. On
July 1, 2015, the Missouri Supreme Court issued its order transferring this matter here.

Discussion

It is an appellate court’s duty to examine the record and determine its jurisdiction.
Briley v. Thompson, 285 S.W.2d 27, 29 (Mo.App. 1955). The fact that the Supreme
Court has transferred the case to this Court does not foreclose further review of this

Court’s jurisdiction. Id.

Once an appellate court dismisses an appeal and issues its mandate to the trial
court, it loses jurisdiction over the case. State ex rel. McMuIlin v. Sarz, 759 S.W.2d 839,
840 (Mobanc 1988); State v. Thompson, 659 S.W.2d 766, 768 (Mo.banc 1983).

A party whose case has been dismissed by the court of appeals may seek relief
from that dismissal by requesting rehearing in the court of appeals or transfer to the
Supreme Court. See Rules 84.17; 83.02; 83.04; 30.27; 30.26. McKinnies’ failure to seek
rehearing in this Court or transfer to the Supreme Court rendered the dismissal ﬁnal and
precludes any further appellate review of his underlying convictions because this Court
no longer has jurisdiction.

Conclusion

We ﬁnd McKinnies’ second notice of appeal to be nothing more than an attempt

to resurrect an appeal that has been dismissed and closed. This Court has no jurisdiction

to reopen this appeal and therefore mus dismiss McKinnies’ second appeal for lack of

jurisdiction.

 

Robert M. Clayton 1H, P.J. and
Lawrence E. Mooney, J ., concur